DETAILED ACTION

This Office Action is in response to the amendment, filed on March 11, 2021.  Primary Examiner acknowledges Claims 1-17 are pending in this application, with Claims 18-20 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 2 and 3 now recite the term “medicine” and Claim 3 alone now recites the term “medication”.  However, these terms lack antecedent basis in the claims. In parent and independent Claim 1 the term utilized was “medicament”. Primary Examiner is unsure if Applicant intends the term “medicament” of independent Claim 1 to be coextensive with “medicine” of Claims 2 and 3 and “medication” of Claim 3 or if these terms are separate and distinct. Appropriate correction and clarification is required. 
Specifically, Claim 5 now recites “narisv of a human”; however, this term appears to be a typographical error of the word “naris”.  Primary Examiner is unsure if this is a special term created by Applicant or if this is simply a typographical error as suspected by the Primary Examiner. Appropriate correction and clarification is required.
Specifically, Claims 4 and 5 now recite “include a fitting”; however, the parent and independent Claim 1 previously recited “a fitting”.  Primary Examiner is unsure if the “fitting” of Claim 1 is the same as the “fitting” of Claims 4 and 5, whether the fittings of each claim cooperatively work together, or if these elements are separate and distinct.  Appropriate correction and clarification is required. 
Specifically, Claim 4 now recites “an anchor”; while Claim 14 recites “an anchor” and Claim 15 recites “the anchor”.  Primary Examiner is unsure if the “anchors” of Claim 4 are the 
Specifically, Claim 15 recites “the anchor” and “a distal end”.  Regarding the “anchor” limitation, it appears the dependency of Claim 15, should be to claim 14 to meet the standards for antecedent basis.  Regarding the “distal end” limitation, a clearer recitation would include identifying what element’s “distal end” Applicant is referring. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yee (4,886,493).
As to Claim 1, Yee discloses a drug delivery system (Figure 3) adapted for use with a human nasal cavity (“human body” Column 1, Line 60; best seen Figure 3), comprising: a housing (1, “a container 1 capable of holding lidocaine or other medication is shown having at its bottom portion a thumb placement recess 2. At the opposite terminal portion of container 1 is a pump spray means 3 capable of dispensing a measured amount of lidocaine through outlet lidocaine or other medication” Column 5, Lines 60-65); a drug delivery mechanism (3, “a pump spray means 3” Column 5, Lines 60-65) to expel medicament from a nozzle (11, “disposable flexible tube 11” Column 6, Lines 30-35); a fitting (7, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy attachment means but also attachment 6 fits tightly into flared opening 5 and securely holds the tube 11 in place during usage.” Column 6, Lines 30-40) adapted to properly connect the nozzle (11) and the housing (1) via the drug delivery mechanism (3); and the nozzle (11) having a tip (12, “At the terminal end 13 of tube 11 and on the end opposite from the location of attachment 6 is a soft foam tip 12 to provide extra comfort to the patient.” Column 6, Lines 50-55), the nozzle (11) adapted to anchor and stabilized the tip (12) within the nasal cavity (“soft foam tip will be wetted with water to act as a lubricated plug for creating a sealing effect when it wedges between the nasal septum and the lateral wall of the nose.” Column 6, Lines 55-60) the tip (12) adapted to control the application of a medicament (“lidocaine or other medication” Column 5, Lines 60-65) to the nasal mucosa surface (“to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion. The tip of the flexible deformable conduit 13 where the shotgun-like spray comes out, has a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).
pterydopalatine fossa 18 which houses the sphenopalatine ganglion is the area to be medicated by the procedure of this invention.” Column 7, Lines 55-60; also see Column 6, Lines 45-50 for a further discussion of the insertion guided to ‘reach the proximity of the pteryogopalatine fossa’).
As to Claim 3, Yee discloses the tip (12) includes a material (“soft foam” Column 6, Lines 55-60) which allows for a steady release of medicine over time as the material (“soft foam” Column 6, Lines 55-60) is saturated and the saturated material (“soft foam” Column 6, Lines 55-60) abuts the mucosa for a continuous disposition of medication without nasopharyngeal dripping (“a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60). 
As to Claim 4, Yee discloses a fitting (19, “The flexible deformable conduit has features such as filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35) on the nozzle (11), the fitting (19) functions as an anchor against a subject to ease insertion of the nozzle (11). 
As to Claim 5, Yee discloses the fitting (19) is sized to be fitted within a naris of a human (“The flexible deformable conduit has features such as filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the 
As to Claim 7, Yee discloses the tip (12) has at least one nodule (13, best seen Figure 2, “At the terminal end 13 of tube 11 and on the end opposite from the location of attachment 6 is a soft foam tip 12 to provide extra comfort to the patient. … As medication is pumped from container 1 through opening 4 into tube 11 and out end 13, it emerges as a jetstream delivering fine droplets to the area of the pterygopalatine fossa.” Column 6, Line 50 thru Column 7, Line 5). 
As to Claim 8, Yee discloses the tip (12) has at least one flattened surface (best seen Figure 2, wherein the ends of 12 and 13 appear to be aligned). 
As to Claim 9, Yee discloses the drug delivery mechanism (3) having at least one plunger (defined by the moment of the rings 8/9, “finger rings 8 and 9 to facilitate a pumping action. When the patient wishes to carry out the procedure of this invention he or she places the forefinger and middle finger in rings 8 and 9 and the thumb in recess 2. By pushing down on finger rings 8 and 9 and up on thumb recess 2 a precise measured amount of lidocaine is dispensed through outlet opening 4.” Column 6, Lines 10-20).
As to Claim 10, Yee discloses the nozzle (11) is positionable (via 19, 6, and 20 on the nozzle 11; “The flexible deformable conduit has features such as filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35).
arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35).
As to Claim 14, Yee discloses an anchor (6, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy attachment means but also attachment 6 fits tightly into flared opening 5 and securely holds the tube 11 in place during usage.” Column 6, Lines 30-40) to assist in the positioning of the device (“The flexible deformable conduit has features such as filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35).
As to Claim 15, Yee discloses the anchor (6) is adapted to receive a distal end of the nozzle (11). 
As to Claim 16, Yee discloses the tip (12) is a textile (“soft foam” Column 6, Lines 55-60).



Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xia (8,231,588). 
As to Claim 1, Xia discloses a drug delivery system (10, “device 10 for delivering a medicament to a patient in need thereof.” Column 5, Lines 5-10, best seen Figures 1-5) adapted for use with a human nasal cavity (“human” Figure 5, Column 2, Lines 55-60; Column 3, Lines 15-20; Column 10, Lines 35-40; and Column 12, Lines 50-55) comprising: a housing (14, “a container 14 in communication with first end 29 and channel 22 of injector 12, which is configured for holding a medicament 16 (e.g., anesthetic).” Column 6, Line 65 thru Column 7, Line 5) configured to contain a medicament (16, “holding a medicament 16 (e.g., anesthetic).” Column 6, Line 65 thru Column 7, Line 5); a drug delivery mechanism (12, “The device 10 includes an injector 12 comprising a first end 29 configured to remain outside a nasal passage of the patient and a second end 30 configured for entry into the nasal passage of the patient.” Column 5, Lines 10-15) to expel medicament (16) from a nozzle (28, “the second end 30 of injector 12 contains a nozzle 28 having a tip 34 that contains one or a plurality of apertures 36 configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5); a fitting (20, “an optional handle 20 connected to a rear portion of introducer 18 adjacent first portion 44. The handle 20 includes an upwardly facing groove 50 that provides a track 52 configured to receive and in communication with passageway 48 of introducer 18 to slidably receive tubular section 24 of injector 12. In some embodiments, track 52 has a depth or Handle 20 is configured for movement towards a patient's face, such that posterior movement of handle 20 moves introducer 18 into engagement with the nostril of the patient.” Column 7, Lines 25-35)  adapted to properly connect the nozzle (28) and the housing (14) via the drug delivery mechanism (12); and the nozzle (28) having a tip (34, “a nozzle 28 having a tip 34” Column 5, Lines 60-65), the nozzle (28) adapted to anchor and stabilize the tip (34) within the nasal cavity; the tip (34) adapted to control the application of medicament to the nasal mucosa surface (“a nozzle 28 having a tip 34 that contains one or a plurality of apertures 36 configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5).
As to Claim 2, Xia discloses the tip (34) is anchored and stabilized to direct medicine (16) to the sphenopalatine ganglion (“enable delivery of a medicament superiorly and/or laterally and/or anteriorly towards the sphenopalatine ganglion from a region substantially medial and/or posterior and/or inferior to the sphenopalatine ganglion.” Column 3, Lines 1-5; “the phrase "towards the sphenopalatine ganglion" and similar such phrases used in reference to the delivery of a medicament are intended to include the SPG itself as well as the pterygopalatine fossa which houses the SPG and the sphenopalatine foramen.” Column 3, Lines 10-15; NOTE: SPG is the acronym for sphenopalatine ganglion).
introducer 18 configured for engagement with a nostril of the patient” Column 5, Lines 10-20) on the nozzle (28) the fitting (18) as an anchor against the subject to ease in insertion of the nozzle (28). 
	As to Claim 5, Xia discloses the fitting (18) is sized to be fitted with in the naris of a human. (Best seen Figures 3 and 4). 
	As to Claim 6, Xia discloses the tip (34) is divided (via “one or more apertures 36” Column 7, Lines 15-20) to deliver at varying areas (“configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5).
	As to Claim 7, Xia discloses the tip (34) has at least one nodule (via “one or more apertures 36” Column 7, Lines 15-20) to deliver at varying areas (“configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5).
	As to Claim 8, Xia discloses the tip (34) has at least one flatted surface (best seen Figures 1, 3, and 4).
	As to Claim 9, Xia discloses the drug delivery mechanism (12) receives pressurized medicament (16) through various methods including “Container 14 can be formed of plastic, metal or the like, and can be squeezable and/or pressurized to facilitate medicament delivery syringe.” (Column 7, Lines 15-25).  These aforementioned methods meet the recited concepts of a “squeeze bulb” (squeezable), “plunger” (syringe), and a pressurized container (pressurized).
	As to Claims 10 and 11, Xia discloses the nozzle (28) is positionable in an extendable and retractable manner though the sliding feature (“The passageway 48 of introducer 18 slidably receives tubular section 24 of injector 12 and, in some embodiments, has a diameter of between about 6 mm and about 7 mm. In some embodiments, second portion 38 of introducer 18 contains a nostril-engaging tip that extends from about 1 cm to about 3 cm.” Column 6, Lines 40-60 and “The handle 20 includes an upwardly facing groove 50 that provides a track 52 configured to receive and in communication with passageway 48 of introducer 18 to slidably receive tubular section 24 of injector 12. In some embodiments, track 52 has a depth or width of between about 6 mm and about 7 mm. Handle 20 is configured for movement towards a patient's face, such that posterior movement of handle 20 moves introducer 18 into engagement with the nostril of the patient.” Column 7, Lines 25-35). 
	As to Claims 12 and 13, Xia discloses the “one or more apertures 36” (Column 7, Lines 15-20) at the tip (34) of the nozzle (28).  Each of these apertures effectively form a lumen, wherein the spray pattern of the lumen is reflected by the number and orientation of the apertures in order to deliver medicament at varying areas (“configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5).
	As to Claims 14 and 15, Xia discloses an anchor (46, "first portion 44 is generally concave and has a contour 46 configured to be complementary in shape to an interior of the nostril so as to substantially conform therewith.” Column 6, Lines 40-50) which assists in the positioning of the device and is adapted to receive a distal end of the nozzle (28). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yee (4,886,493) in view of Ottoboni et al. (6,039,967). 
As to Claim 17, Yee discloses the tip (12) is a textile (“soft foam” Column 6, Lines 55-60); yet, Yee does not expressly disclose the methods of making the textile. 
Ottoboni teaches a medical device for the delivery of medicament within a body cavity (“Intravesical drug delivery system” Title), where similar to the analogous Yee invention,  the medicament retaining portion inserted within the body cavity is formed of a foam (“The carrier for the active ingredient may made by any number of methods known in the art for forming materials which contain medicaments. For example, a filament can be made with a centrifugal extrusion device or by coextrusion. The filament texture is preferably a porous, open cell foam. Filaments may also be made by interfacial polymerization processes, known in the art, for example, for the manufacture of nylon. The filament may be formed into random or regular coils, hoops, spheres, and the like.” Column 2, Lines 45-55).  Further, Ottoboni teaches the “Preparation of Filament Delivery System” whereby “The polymer/drug blend is extruded into a 0.5 millimeter diameter filament using a microextruder. The filaments are cut into 10 cm lengths and wound into a tight bundle.” (Column 7, Lines 45-55).  The concept of utilizing a microextruder is effectively coextensive with the claimed “HDME” - high-definition micro extruded, as the methodologies are consistent.  Additionally, it should be noted the disclosures of  Ottoboni teach the concepts of “polymerization processes” and “coils, hoops” which effectively read on the recited “bonding, looping” limitations.  Ottoboni teaches the resultant effect of this material construction methodology of an invasive drug delivery device is the ability to “provide sustained release of drugs” (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of Yee constructed of foam, to be made using the methodology of HDME, as taught by Ottoboni to be a known construction method utilized for the formation of invasive drug delivery device carriers in order to provide a sustained release of drugs invasively within the body. 

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (4,886,493) in view of Gilbert (8,591,457). 
As to Claims 6, 12, and 13, Yee discloses a drug delivery system having the features of the nozzle (11) having a tip (12) to control the application of a medicament, the tip (12) having 
Gilbert teaches a similar drug delivery system for the application medicament to a patient where there is a nozzle (25) connected to a housing (23) via a fitting (33, best seen Figure 8) and the nozzle (25) includes a tip (30) having at least one opening (34/34, best seen Figure 9) for the application of medicament into the patient's orifice (Figure 10). As best seen in Figure 9, both the nozzle (25) and the tip (30) each have separate lumens (38/38 - nozzle, and 34/34 - tip) upon which medicament is delivered to the patient's orifice. As explicitly stated by Gilbert, "the diameter of the injection nozzle(s) 34 are variable and range from about 10 (.mu.m) to about 50 (.mu.m) or greater, yielding exceptionally fine injection streams of drug 40 and minimizing the number of nerve receptors impacted by an injection thereby reducing trauma, pain and discomfort for the patient... drug reservoirs 38 which serve as injection chambers wherein each reservoir contains drug 40 as a portion of the overall injection volume of total dosage for drug 40 as best shown in FIG. 3 ( drug delivery device 20 shown in its prefired configuration prior to delivering drug 40). And, each reservoir 38 has its own dedicated injection nozzle 34 of extremely small diameter." (Column 12, Lines 45-65). Additionally, Gilbert teaches "any number of drug reservoirs 38 and injection nozzles 38 can be utilized for the present invention" (Column 18, Lines 1-5). Still further, Gilbert discloses the orientation of the separate lumens may be adjusted in order to permit simultaneous and selectively individual delivery of the medicament within each reservoir (Column 9, Lines 50-60).
.

Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (8,231,588) in view of Yee (4,886,493). 
As to Claims 3 and 16, Xia discloses a nozzle (28) having a tip (34), yet does not expressly disclose the tip made of a specific material.  
Yee teaches a similar drug delivery device suitable for the application of medicament to the SPG of the human patient’s nasal cavity as Xia, having a tip (12) that includes a material (“soft foam” Column 6, Lines 55-60) which allows for a steady release of medicine over time as the material (“soft foam” Column 6, Lines 55-60) is saturated and the saturated material (“soft foam” Column 6, Lines 55-60) abuts the mucosa for a continuous disposition of medication without nasopharyngeal dripping (“a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the tip of Xia to include the use of a textile tip as taught by Yee for the purpose of providing a material which conforms to the body of the patient and permits the steady release of medicament to the SPG of the patient. 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (8,231,588) in view of Yee (4,886,493), as applied to Claim 16 and further in view of  Ottoboni et al. (6,039,967). 
As to Claim 17, the modified Xia, specifically Yee disclose the features of the tip made of a textile material; yet, the modified Xia does not expressly disclose the methods of making the textile. 
Ottoboni teaches a medical device for the delivery of medicament within a body cavity (“Intravesical drug delivery system” Title), where similar to the analogous Xia and Yee invention,  the medicament retaining portion inserted within the body cavity is formed of a foam (“The carrier for the active ingredient may made by any number of methods known in the art for forming materials which contain medicaments. For example, a filament can be made with a centrifugal extrusion device or by coextrusion. The filament texture is preferably a porous, open cell foam. Filaments may also be made by interfacial polymerization processes, known in the art, for example, for the manufacture of nylon. The filament may be formed into random or regular coils, hoops, spheres, and the like.” Column 2, Lines 45-55).  Further, Ottoboni teaches the “Preparation of Filament Delivery System” whereby “The polymer/drug blend is extruded into a 0.5 millimeter diameter filament using a microextruder. The filaments are cut into 10 cm lengths and wound into a tight bundle.” (Column 7, Lines 45-55).  The concept of utilizing a microextruder is effectively coextensive with the claimed “HDME” - high-definition micro extruded, as the methodologies are consistent.  Additionally, it should be noted the disclosures of  Ottoboni teach the concepts of “polymerization processes” and “coils, hoops” which effectively read on the recited “bonding, looping” limitations.  Ottoboni teaches the resultant effect of this material construction methodology of an invasive drug delivery device is the ability to “provide sustained release of drugs” (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of Xia constructed of foam, to be made using the methodology of HDME, as taught by Ottoboni to be a known construction method utilized for the formation of invasive drug delivery device carriers in order to provide a sustained release of drugs invasively within the body. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-11, and 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, and 17-19 of U.S. Patent No. 6,491,940 in view of Yee (4,886,493). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are merely broader than the patent claims.  It is clear that all of the elements of the instant claims are found in the patent claims except for the features of the “fitting adapted to properly connect the nozzle and the housing via the drug delivery mechanism”. 
container 1 capable of holding lidocaine or other medication is shown having at its bottom portion a thumb placement recess 2. At the opposite terminal portion of container 1 is a pump spray means 3 capable of dispensing a measured amount of lidocaine through outlet opening 4.” Column 5, Lines 60-65) configured to contain a medicament (“lidocaine or other medication” Column 5, Lines 60-65); a drug delivery mechanism (3, “a pump spray means 3” Column 5, Lines 60-65) to expel medicament from a nozzle (11, “disposable flexible tube 11” Column 6, Lines 30-35); a fitting (7, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy attachment means but also attachment 6 fits tightly into flared opening 5 and securely holds the tube 11 in place during usage.” Column 6, Lines 30-40) adapted to properly connect the nozzle (11) and the housing (1) via the drug delivery mechanism (3); and the nozzle (11) having a tip (12, “At the terminal end 13 of tube 11 and on the end opposite from the location of attachment 6 is a soft foam tip 12 to provide extra comfort to the patient.” Column 6, Lines 50-55), the nozzle (11) adapted to anchor and stabilized the tip (12) within the nasal cavity (“soft foam tip will be wetted with water to act as a lubricated plug for creating a sealing effect when it wedges between the nasal septum and the lateral wall of the nose.” Column 6, Lines 55-60) the tip (12) adapted to control the application of a medicament (“lidocaine or other medication” Column 5, Lines 60-65) to the nasal mucosa surface (“to guide the user to reach the proximity of the pteryogopalatine fossa stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).  Thus, the resultant effect of the device of Yee is the delivery of a steady release of medicament to the SPG.
Therefore it would have been obvious to one having ordinary skill in the art to modify the construction of ‘940 to include the specific orientation of the fitting to be connected to the nozzle and the housing via the drug delivery mechanism as taught by Yee for the purpose of providing a steady release of medicament to the SPG without nasopharyngeal dripping. 
With respect to the claims both recite the features of a drug delivery system for use with the human nasal cavity (“nasal cavity of a human” Claim 1) having a housing (“body” Claim 1), a medicament (“drug” Claim 1), a nozzle (“lumen” Claim 5), a tip (“swab” Claim 17), and a drug delivery mechanism (“reservoir” Claims 18 and 19). 
stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).  The limitations of Claims 4 and 5 are taught by Claim 1 - “urged through a nostril of the human into the apex of the nasal cavity…”.  The limitations of Claim 7 are taught by Yee, wherein Yee teaches the tip (12) has at least one nodule (13, best seen Figure 2, “At the terminal end 13 of tube 11 and on the end opposite from the location of attachment 6 is a soft foam tip 12 to provide extra comfort to the patient. … As medication is pumped from container 1 through opening 4 into tube 11 and out end 13, it emerges as a jetstream delivering fine droplets to the area of the pterygopalatine fossa.” Column 6, Line 50 thru Column 7, Line 5).  The limitations of Claim 8 are taught by Yee, wherein Yee teaches the tip (12) has at least one flattened surface (best seen Figure 2, wherein the ends of 12 and 13 appear to be aligned). The limitations of Claim 9 are recited in patent claim 19. The limitations of Claims 10 and 11 are recited in patent claim 16.  The limitations of Claims 14 and 15 are taught by Yee, wherein Yee teaches an anchor (6, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35) and the anchor (6) is adapted to receive a distal end of the nozzle (11). The limitations of Claim 16 are recited patent Claim 17 and also taught by Yee, wherein Yee teaches the tip (12) is a textile (“soft foam” Column 6, Lines 55-60).

Claims 6, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 6,491,940 in view of Yee (4,886,493), as applied to Claim 3 and further in view of Gilbert (8,591,457). 
Regarding Claims 6, 12, and 13, the modified ‘940 discloses the features of the tip; yet does not expressly disclose yet does not expressly disclose the orientation by which the nozzle includes a plurality of lumens (Claims 12 and 13), and the tip includes tubes for delivery of medication in different areas (Claim 6).
Gilbert teaches a similar drug delivery system for the application medicament to a patient where there is a nozzle (25) connected to a housing (23) via a fitting (33, best seen Figure 8) and the nozzle (25) includes a tip (30) having at least one opening (34/34, best seen Figure 9) for the application of medicament into the patient's orifice (Figure 10). As best seen in Figure 9, both the nozzle (25) and the tip (30) each have separate lumens (38/38 - nozzle, and injection nozzle(s) 34 are variable and range from about 10 (.mu.m) to about 50 (.mu.m) or greater, yielding exceptionally fine injection streams of drug 40 and minimizing the number of nerve receptors impacted by an injection thereby reducing trauma, pain and discomfort for the patient... drug reservoirs 38 which serve as injection chambers wherein each reservoir contains drug 40 as a portion of the overall injection volume of total dosage for drug 40 as best shown in FIG. 3 ( drug delivery device 20 shown in its prefired configuration prior to delivering drug 40). And, each reservoir 38 has its own dedicated injection nozzle 34 of extremely small diameter." (Column 12, Lines 45-65). Additionally, Gilbert teaches "any number of drug reservoirs 38 and injection nozzles 38 can be utilized for the present invention" (Column 18, Lines 1-5). Still further, Gilbert discloses the orientation of the separate lumens may be adjusted in order to permit simultaneous and selectively individual delivery of the medicament within each reservoir (Column 9, Lines 50-60).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the drug delivery system of the modified ‘940 to include a plurality of lumens within the nozzle as well as tubes within the tip as taught by Gilbert to permit the application and administration of medicament to the patient through simultaneous or individual delivery of medicament(s) to the patient's orifice tissue.

Claim 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 6,491,940 in view of Yee (4,886,493), as applied to Claim 16 and further in view of Ottoboni et al. (6,039,967). 

Ottoboni teaches a medical device for the delivery of medicament within a body cavity (“Intravesical drug delivery system” Title), where similar to the analogous Yee invention,  the medicament retaining portion inserted within the body cavity is formed of a foam (“The carrier for the active ingredient may made by any number of methods known in the art for forming materials which contain medicaments. For example, a filament can be made with a centrifugal extrusion device or by coextrusion. The filament texture is preferably a porous, open cell foam. Filaments may also be made by interfacial polymerization processes, known in the art, for example, for the manufacture of nylon. The filament may be formed into random or regular coils, hoops, spheres, and the like.” Column 2, Lines 45-55).  Further, Ottoboni teaches the “Preparation of Filament Delivery System” whereby “The polymer/drug blend is extruded into a 0.5 millimeter diameter filament using a microextruder. The filaments are cut into 10 cm lengths and wound into a tight bundle.” (Column 7, Lines 45-55).  The concept of utilizing a microextruder is effectively coextensive with the claimed “HDME” - high-definition micro extruded, as the methodologies are consistent.  Additionally, it should be noted the disclosures of  Ottoboni teach the concepts of “polymerization processes” and “coils, hoops” which effectively read on the recited “bonding, looping” limitations.  Ottoboni teaches the resultant effect of this material construction methodology of an invasive drug delivery device is the ability to “provide sustained release of drugs” (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of the modified ‘940 constructed of foam, to be made using the methodology of HDME, as taught by Ottoboni to be . 
 
Claims 1-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of U.S. Patent No. 7,799,337 in view of Yee (4,886,493). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are merely broader than the patent claims.  It is clear that all of the elements of the instant claims are found in the patent claims except for the features of the “housing”, “drug delivery mechanism”, “fitting adapted to properly connect the nozzle and the housing via the drug delivery mechanism”. 
Yee teaches an analogous drug delivery system suitable for invasive delivery of medicament to the SPG of the human patient’s nasal cavity (Column 5, Line 60 thru Column 6, Line 5), wherein the construction of the drug delivery system includes a housing (1, “a container 1 capable of holding lidocaine or other medication is shown having at its bottom portion a thumb placement recess 2. At the opposite terminal portion of container 1 is a pump spray means 3 capable of dispensing a measured amount of lidocaine through outlet opening 4.” Column 5, Lines 60-65) configured to contain a medicament (“lidocaine or other medication” Column 5, Lines 60-65); a drug delivery mechanism (3, “a pump spray means 3” Column 5, Lines 60-65) to expel medicament from a nozzle (11, “disposable flexible tube 11” Column 6, Lines 30-35); a fitting (7, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy attachment means but also attachment 6 fits tightly into flared a soft foam tip 12 to provide extra comfort to the patient.” Column 6, Lines 50-55), the nozzle (11) adapted to anchor and stabilized the tip (12) within the nasal cavity (“soft foam tip will be wetted with water to act as a lubricated plug for creating a sealing effect when it wedges between the nasal septum and the lateral wall of the nose.” Column 6, Lines 55-60) the tip (12) adapted to control the application of a medicament (“lidocaine or other medication” Column 5, Lines 60-65) to the nasal mucosa surface (“to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion. The tip of the flexible deformable conduit 13 where the shotgun-like spray comes out, has a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).  Additionally, Yee teaches the tip (12) that includes a material (“soft foam” Column 6, Lines 55-60) which allows for a steady release of medicine over time as the material (“soft foam” Column 6, Lines 55-60) is saturated and the saturated material (“soft foam” Column 6, Lines 55-60) abuts the mucosa for a continuous disposition of medication without nasopharyngeal dripping (“a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent 
Therefore it would have been obvious to one having ordinary skill in the art to modify the construction of ‘337 to include the specific orientation of the fitting to be connected to the nozzle and the housing via the drug delivery mechanism as taught by Yee for the purpose of providing a steady release of medicament to the SPG without nasopharyngeal dripping. 
With respect to the claims both recite the features of a drug delivery system for use with the human nasal cavity (“intranasal location of the human patient” Claim 1) having a, a medicament (“active agent in combination with a local anesthetic” Claim 1), a nozzle (“at least one outlet port… a lumen” Claim 4), a tip (“swab” Claim 6).
The limitations of Claim 1 are recited in patent claim 6, with the features of the “drug delivery mechanism” and the “fitting” taught by Yee.  The limitations of Claim 2 are recited in patent claim 1. The limitations of Claim 3 are taught by Yee, wherein Yee teaches the tip (12) includes a material (“soft foam” Column 6, Lines 55-60) which allows for a steady release of medicine over time as the material (“soft foam” Column 6, Lines 55-60) is saturated and the saturated material (“soft foam” Column 6, Lines 55-60) abuts the mucosa for a continuous disposition of medication without nasopharyngeal dripping (“a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60). The limitations of Claims 4 and 5 are taught by Yee, wherein Yee teaches a fitting (19, “The flexible deformable conduit has features such as filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the filaments or rods 19, arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35).  The limitations of Claim 6 are recited in patent claim 4 - “at least one outlet port”. The limitations of Claim 7 are taught by patent claim 4 “at least one outlet port”.  The limitations of Claim 8 are taught by Yee, wherein Yee teaches the tip (12) has at least one flattened surface (best seen Figure 2, wherein the ends of 12 and 13 appear to be aligned). The limitations of Claim 9 are taught by Yee, wherein Yee teaches the drug delivery mechanism (3) having at least one plunger (defined by the moment of the rings 8/9, “finger rings 8 and 9 to facilitate a pumping action. When the patient wishes to carry out the procedure of this invention he or she places the forefinger and middle finger in rings 8 and 9 and the thumb in recess 2. By pushing down on finger rings 8 and 9 and up on thumb recess 2 a precise measured amount of lidocaine is dispensed through outlet opening 4.” Column 6, Lines 10-20).  The limitations of Claims 10 and 11 are recited in patent Claim 4 - “extending in the body…”.  The limitations of Claim 14 and 15 are taught by Yee, wherein Yee teaches an anchor (6, “an arrow-like attachment 6 near one terminal portion. This attachment 6 provides convenient means for insertion into opening flared portion 5 of cap 7. It not only provides the user with easy attachment means but also attachment 6 fits tightly into flared opening 5 and securely holds arrow piece 6 and marking 20 to guide the user to reach the proximity of the pteryogopalatine fossa by telling the user the direction and angle of insertion, proper placement, proper length of insertion and indication of erroneous insertion.” Column 7, Lines 30-35) and the anchor (6) is adapted to receive a distal end of the nozzle (11). The limitations of Claim 16 are recited patent Claim 6 and also taught by Yee, wherein Yee teaches the tip (12) is a textile (“soft foam” Column 6, Lines 55-60).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 7,799,337 in view of Yee (4,886,493), as applied to Claim 1 and further in view of Gilbert (8,591,457). 
Regarding Claims 12 and 13, the modified ‘940 discloses the features of the tip; yet does not expressly disclose yet does not expressly disclose the orientation by which the nozzle includes a plurality of lumens (Claims 12 and 13), and the tip includes tubes for delivery of medication in different areas (Claim 6).
Gilbert teaches a similar drug delivery system for the application medicament to a patient where there is a nozzle (25) connected to a housing (23) via a fitting (33, best seen Figure 8) and the nozzle (25) includes a tip (30) having at least one opening (34/34, best seen Figure 9) for the application of medicament into the patient's orifice (Figure 10). As best seen in Figure 9, both the nozzle (25) and the tip (30) each have separate lumens (38/38 - nozzle, and 34/34 - tip) upon which medicament is delivered to the patient's orifice. As explicitly stated by injection nozzle(s) 34 are variable and range from about 10 (.mu.m) to about 50 (.mu.m) or greater, yielding exceptionally fine injection streams of drug 40 and minimizing the number of nerve receptors impacted by an injection thereby reducing trauma, pain and discomfort for the patient... drug reservoirs 38 which serve as injection chambers wherein each reservoir contains drug 40 as a portion of the overall injection volume of total dosage for drug 40 as best shown in FIG. 3 ( drug delivery device 20 shown in its prefired configuration prior to delivering drug 40). And, each reservoir 38 has its own dedicated injection nozzle 34 of extremely small diameter." (Column 12, Lines 45-65). Additionally, Gilbert teaches "any number of drug reservoirs 38 and injection nozzles 38 can be utilized for the present invention" (Column 18, Lines 1-5). Still further, Gilbert discloses the orientation of the separate lumens may be adjusted in order to permit simultaneous and selectively individual delivery of the medicament within each reservoir (Column 9, Lines 50-60).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the drug delivery system of the modified ‘337 to include a plurality of lumens within the nozzle as well as tubes within the tip as taught by Gilbert to permit the application and administration of medicament to the patient through simultaneous or individual delivery of medicament(s) to the patient's orifice tissue.

Claim 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 7,799,337 in view of Yee (4,886,493), as applied to Claim 16 and further in view of Ottoboni et al. (6,039,967). 

Ottoboni teaches a medical device for the delivery of medicament within a body cavity (“Intravesical drug delivery system” Title), where similar to the analogous Yee invention,  the medicament retaining portion inserted within the body cavity is formed of a foam (“The carrier for the active ingredient may made by any number of methods known in the art for forming materials which contain medicaments. For example, a filament can be made with a centrifugal extrusion device or by coextrusion. The filament texture is preferably a porous, open cell foam. Filaments may also be made by interfacial polymerization processes, known in the art, for example, for the manufacture of nylon. The filament may be formed into random or regular coils, hoops, spheres, and the like.” Column 2, Lines 45-55).  Further, Ottoboni teaches the “Preparation of Filament Delivery System” whereby “The polymer/drug blend is extruded into a 0.5 millimeter diameter filament using a microextruder. The filaments are cut into 10 cm lengths and wound into a tight bundle.” (Column 7, Lines 45-55).  The concept of utilizing a microextruder is effectively coextensive with the claimed “HDME” - high-definition micro extruded, as the methodologies are consistent.  Additionally, it should be noted the disclosures of  Ottoboni teach the concepts of “polymerization processes” and “coils, hoops” which effectively read on the recited “bonding, looping” limitations.  Ottoboni teaches the resultant effect of this material construction methodology of an invasive drug delivery device is the ability to “provide sustained release of drugs” (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of the modified ‘337 constructed of foam, to be made using the methodology of HDME, as taught by Ottoboni to be . 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot. 
Applicant is strongly advised to review each ground of rejection presented by the Primary Examiner in order to prepare a proactive response to advance prosecution.  
Regarding Yee (4,886,493), please note the grounds of rejection to Yee (4,886,493) was included in the Final Office Action, mailed on December 11, 2020, starting on Page 6, Paragraph 7; however, Applicant’s amendments although similar to the Primary Examiner suggestions Page 12, Second Paragraph do not include each of the features Primary Examiner suggested (e.g. “a platform to guide ancillary devices…” to overcome the prior art made of record.  Consequently, it appears although Applicant’s amendments have been helpful to overcome some of the grounds of rejection presented in the Final Office Action and to clarify the breadth and scope of the claims, these amendments are insufficient to overcome ALL of the rejections which were presented in the Final Office Action.
Regarding newly located reference Xia (8,231,588), Xia appears to disclose the same features of the claimed invention whereby the invention of Xia is a drug delivery device suitable for providing medicament to the SPG of the human patient’s nasal cavity having the features of a housing, a drug delivery mechanism, a nozzle, a tip, and a fitting to connect the nozzle and the housing via the drug delivery mechanism. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonnalagadda et al. (6,350,465) a drug delivery system (Figures 1-3) adapted for use with a human nasal cavity (“human head” best seen Figure 5) having a housing, a drug delivery mechanism, a nozzle, and a fitting; yet does not expressly the specific claim limitation by which the “fitting [is] adapted to properly connect said nozzle and said housing via said drug delivery mechanism”.  In the case of Jonnalagadda, the drug delivery mechanism and the housing are contained together, whereby the drug delivery mechanism and the fitting is not between the nozzle and the housing.  Nevertheless, Jonnalagadda discloses the application of medicament “anesthetic to the sphenopalatine ganglion to treat the headache.” (Abstract). 
Xia (8,690,839 and 8,905,980) each disclose a drug delivery system adapted for use with the nasal cavity having a housing, a drug delivery mechanism, a nozzle, and a fitting for supplying medicament to the SPG.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785